 In the Matter Of STANDARD KNITTING MILLS, INC.andINTERNATIONALLADIES GARMENT WORKERS UNION, AFFILIATED WITH TIIE AMERICANFEDERATION OF LABORCase No. C4,036.-Decided March 17, 1943Jurisdiction:garment manufacturing industry.Unfair LaborPracticesinterference,Restraint, and Coercion:employer's distribution of anti-unionpaper, and reading of anti-union notice to employees ; circulation of anti-unioncards not effectively reputed by employer; strike caused and prolonged byunfair labor practices..Remedial Orders:employer ordered to cease and desist from disseminatinganti-union propaganda among its employees by distributing a named publica-tion, and from permitting the circulation of anti-union literature on its prem-ises ; employer ordered to cancel all subscriptions it had entered to an anti-union publication in the names of its employees ; reinstatement and back-payawarded unfair-labor-practice strikers.DECISIONaANDORDERUpon complaint issued pursuant to charges duly filed by Interna-tionalLadies Garment Workers Union, herein called the Union,against Standard Knitting, Mills, Inc., herein called the respondent,a hearing was held before a Trial Examiner, at Knoxville, Tennessee,from August 14 to 18 and October 16 to 21, 1941, in which the Board,the Union, and the respondent participated by their representatives.The Board has reviewed the rulings of the Trial Examiner made onmotions and on objections to the admission of evidence and finds thatno prejudicial error was committed.The rulings are hereby affirmed.On December 22, 1941, the Trial Examiner issued his IntermediateReport finding that the respondent had engaged in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set out in the copy of the Intermedi-to the Intermediate Report.The respondent and the Union have filedbriefs.Oral argument was held before the Board on January 5, 1942,.inwhich the respondent and the Union participated.The Board hasconsidered the Intermediate Report, the briefs, and the entire record"in the case, and hereby adopts the findings, conclusions, and. recoln-mendations of the Trial Examiner, save as inconsistent with the find-ings and conclusions set forth below.48 N. L. R. B., No. 26.148 STA\iDARD KNITTING MILLS, INC.149I.BACKGROUNDThe Union began to organize the respondent's employees in, August1938.In a previous case 1 involving the respondent, we found thatfrom the -outset of organizational attempts by the Union, the respond-ent conducted a campaign against it in violation of the Act. Thus,we found that the respondent, in August, September, and October1938, and in January and February 1939, interfered with, restrained,and coerced its employees by making anti-union statements; by ques-tioning employees as to, their membership in the Uhion ; by requestingemployees to attend union meetings for the purpose of reporting to iton the activities of the Union; by urging and warning its employeesnot to join or remain members of the-Union; by threatening to dis-charge its employees if they continued their activities on behalf of theUnion; by countenancing the circulation of an anti-union petitionamong its. employees ; and by posting a notice which revealed the re-spondent's anti-union policy.We further found that during 1938 and1939 the respondent discriminated in regard to the hire, tenure, termsand conditions of employment of various employees, in violation of theAct.II. INTERFERENCE, RESTRAINT, AND COERCIONA. "Progressive Labor" and the notice of February21, 1941The record in the instant proceeding clearly shows that the respond-ent has continued its anti-union campaign.We agree with the TrialExaminer that the respondent violated theAct bycausing"ProgressiveLabor"to be circulated among its employees from May 1939 to October1941.The respondent'spurpose by such circulation to discourageemployees from adherence to the Union, and the necessarily discourag-ing effect of this action,is clear from the character of the paper andthe circumstances attendant upon its circulation.A reading of copiesof "Progressive Labor"shows that it is not a "newspaper"in the usualsense of the term. Its articles and "news"items are devoted in largepart consistently to attacks on labor unions and union activities in thevicinity of Knoxville,particularly the Union involved herein, and itsactivities at respondent'splant.General Manager Ashe"carefully"read issues of the paper before arranging for the subscriptions for hisemployees,and received it himself thereafter.So far as the recordshows, the paper has no general circulation apart from this arrange-ment betweeii its publisher and the'respondent,and similar arrange'ments with other employers.As noted above,shortly before theiMatter of Standard Knitting Mills, IncandFederal Textile Labor UnionNo21751,affiliated with the Ainei scan Federation of Labor,25 N. L R B 168, enforced in l' LR B.v.Standard Knitting Mills, Inc,123 F. (2d) 58 (C C. A. 6), handed down October 14,1941. I/150DECLS.IONS OF NATIONAL LABOR -RE'LAT--TONS BOARDrespondent first effected the,circulation among its employees, it hadengaged in other unfair labor practices; and as noted below and in theIntermediate Report it engaged in still, further anti-union conductcontemporaneously with the circulation of the paper.Under allthe circumstances, we find that the respondent's conduct in having"Progressive Labor" sent to its employees is.not protected by the FirstAmendment, as the respondent contends, since such conduct was part ofits campaign to defeat the Union, and was intended to discourage, andnecessarily had the effect of discouraging, membership therein._Similarly, the reading to employees of the notice of February 21,1941, must be viewed in its setting of prior and subsequent unfair prac-tices, as well as in the light of Department Manager Gleason's contem-.poraneous anti-union statement' to the employees.Against such abackground, and in view of the emphasis in the notice on individualbargaining, and the benefits thereof, it is plain that the "open shop"policy, referred to in the notice, in practice was designed to cover andin fact connoted an anti-union policy 2Under all the circumstances,we are convinced, and. find, as did the Trial Examiner, that the noticewas designed to discourage and had the effect of discouraging affiliationwith the Union, and that by reading such notice to its employees andby Gleason's anti-union statement, the respondent engaged in coerciveconduct within the meaning of Section 8 (1)' of the A4.'B. The anti-union cardsWe are also convinced, as was the Trial Examiner, that the respondentencouraged, assisted in, and permitted the circulation of the anti-unioncards.As noted above, the respondent had persistently sought toeliminate the Union, and pursuant to such design,inter alia,hadenlisted the aid of "Progressive Labor," which was distributed amongthe employees for a period of 2 years prior to the circulation of theanti-union cards.Imbued with the anti-unionism of the paper, certainof the respondent's employees sought out the editor thereof and hadhim print the cards.Extensive circulation of these cards took placein the plant.Although such circulation was repeatedly called to therespondent's attention by union officials and other employees, and whilethe respondent repeatedly promised to stop the circulation of the cards,and instructed its supervisors to do, so, it is clear that the respondentmade no substantial bona fide attempt to stop the cards.We are persuaded to this conclusion by the fact that respondent tookno effective steps to stop the circulation of the cards.. While super-visors were instructed in this regard and while individual employees'Cf.Matter of SunTent Luebbert Company, et al.,andTextileWorkers Union of Amer-ica, Local No.99,C. I.0., 37 N. L.R. B. 50, 78.8N L. R. B. v. VargentiaElectric & Power Co.,314 U. S. 469. STANDARDKNITTING MILLS, INC.151were in some instances similarly instructed, the employees generallywere never informed prior to the strike that the circulation of the cardsin the plant must,cease. In the past the respondent had transmittedinstructions to its employees by having supervisors read notices to them,as had been done on February 21, 1941, when respondent's supervisorsread to the employees a notice purportedly designed to curb the circula-tion of union literature in the plant.Admittedly no notice forbiddingthe. circulation. of the cards was ever posted or read to the employees.The respondent further- concedes that employees were never called'together in groups prior to the strike, and instructed in any mannerconcerning the cards.That the respondent made no bona fide attempt to stop the cards isapparent from the conduct of its supervisors.Shores, an employee inthe box shop, testified that on Tuesday morning, May 27, 1941, beforeworking hours, the cards were distributed in that department, andthereafter she inquired of Department Manager Mays what he woulddo about stopping the circulation.Mays disclaimed knowledge of thecards.Floorlady Meek, who was present, had a card on her table,which she showed to Mays explaining to him "those are cards put outby the management."Mays and Meek, who testified concerning thisconversation, did not contradict the foregoing testimony of Shores.We find that Department Manager Mays and Floorlady Meek not onlyfailed to make any effort to stop the circulation of the cards, but bytheir conduct in Shores' presence on this occasion in question affirma-tively indicated to employees that the respondent sponsored such cir-culation.It is likewise clear, as the Trial Examiner found, thatDepartment Managers Dalton and Clark, and Floorladies Sutton andWebster made no substantial effort to prevent the circulation of thecards.Sutton, who, in contradictory and incredible testimony, claimedto have instructed her employees regarding the cards, herself signed acard during the strike.Clark, who had been receiving a free subscrip-tion to "Progressive Labor," admittedly instructed only one employeregarding the cards, although on numerous occasions in the past he hadread instructions from the respondent to all of the employees under hissupervision.Furthermore, certain of the respondent's other supervisors affirma-tively encouraged and assisted in, the circulation of the cards.This isapparent from the conduct of Floorlady Carter and Assistant ForemanSteiner, described in the Intermediate Report.Of like character wasthe activity of Floorlady Elliott.McDaniel, a witness for the Board,testified that on Tuesday, the day of the strike, during working hours,she saw Floorlady Elliott give a bunch of the cards to Hattie Allen,an employee who was active in circulating the cards.While Elliottand Allen contradicted this testimony, we credit it, since Elliott herself 152DECISIONS OF NATIONAL LABOR RE'LAT'IONS BOARDadmittedly signed a card, and Allen in-general -made a vague andunreliable witness.Finally, during the strike, the respondent, by causing the distribu-tion of "Progressive Labor" among the employees, continued to en-courage the circulation and signing of the cards.' The issue of "Pro-gressive Labor" of May 29, 1941, featured an article which spokeapprovingly of the fact that "hundreds have signed . . . [the cards]showing that they don't-want to be victims of the labor racket."Theissue of June 5 carried an editorial referringAo "those who are assert-ing their American rights by signing a petition [the cards] protest-ing to the Standard management that they do not want to join or beinterfered with by any union. . . ."The issue of June 12 featuredan editorial which specifically praised the circulation of the anti-union cards, and denounced the circulation- of membership applicationcards of the Union.We find that the respondent, by encouraging, assisting in, andpermitting the circulation of the cards in its plant, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.III.THE STRIKEWe also agree with the Trial Examiner that the strike was causedand prolonged by the respondent's unfair labor practices.On theafternoon of May 27, 1941, the respondent's employees spontaneouslyceased work.Their action, as the respondent admits in its brief, wascaused by the continued circulation of the anti-union cards, for which,as we have found, the respondent is accountable.A conference washeld shortly after the stoppage, at which General Manager Ashe againassured representatives of the Union that the respondent would put astop to the circulation of the "yellow" cards in its plant; thereafter theemployees returned to work for a few hours pending a strike vote takenand carried at a union,meeting. It is clear, however, that the con-siderations which motivated the strike vote were no different fromthose which occasioned the earlier spontaneous walk-out, and that thestrike which was declared at the union meeting was only a continuationof the,one which had begun earlier in the day.4'The Union's primary gii vance remained the circulation of the "yellow" cards. It isevident that the officers and members of the Union justifiably distrusted the respondent'sassurances, given at the conference following the spontaneous walk-out, that the circula-tion of the cards would be stopped.As Williams, secretary-treasurer of the Union, testi-fied, the respondent had repeatedly made such promises before, but there had been "noaction on it "At the conference, General Manager Ashe admittedly gave no specificinstructions to the supervisors present as to what measures they should take to stop the`cardsThe respondent's lack of good faith in this regard is demonstrated, moreover, byits conduct in continuing to encourage the circulation of the cards during the strike,f STANDARDKNITTINGMILLS, INC.153For a long period prior to the strike, as we have found, the respond-ent had engaged in a course of conduct which constituted interferencewith the employees' freedom to organize for collective bargaining.The respondent's conduct respecting the cards was only the most recentepisode in this anti-union campaign.On the eve of the strike the.respondent's earlier unfair labor practices remained unremedied andeven then, as well as thereafter, it continued effectively to obstruct theUnion's organizational efforts.Such a persistent course of conductleads to and prolongs strikes.We are, convinced that it did so inthis case.,'While it is true that at the meeting `following the renewal of thestrike, the Union's demand for it collective bargaining agreement waspredominar t in the discussion, such a demand is not decisive in deter-mining the causes of the strike.The goal of a strike and its cause arenot the. same thing.No reason appears why the respondent shouldnot be held responsible for the consequences of its unlawful conductin the absence of a clear showing that the strike would have continuedeven if the respondent had not engaged in unfair labor practices.Therespondent has failed to make such a showing.Moreover, the Union's request for recognition and a contract wasbut a manifestation of the employees' reaction to the resp'ondent'santi-union activities prior to the strike.As the Third Circuit Courtof Appeals has said, "The Union contract in such a case as this becomesmerely the symbol of the employer's acceptance of the Union. If thecontract is refused, we cannot say that the -refusal is the cause of theensuing strike, even though doubtless its acceptance would have avertedit.The causes of the strike remain the unfair labor practices whichthe employer by his refusal of the proffered covenant of peace indicatesthat he will continue." sWe find, as did the Trial Examiner, that the strike of May 27, 1941,was caused and prolonged by the respondent's unfair labor practices.7.IV.THE REMEDYSince the respondent has engaged in unfair labor practices, we shallorder it to cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies'of the Act.6Section 1 of the Act provides :The denial by employers of the right of employees to organize and the refusal by em-ployers to,accept the procedure of collective bargaining lead to strikes and other forms ofindustrial strife or unrest, . . .ON. L. R B v Republic Steel Corp.,107 F. (2d) 472 (C. C. A 3), modified in otherrespects311 U S. 7.7Cf.N. L. R B. v. Remington-Rand, Inc,94 F. (2d) 862 (C C A 2), cert den. 304 U. S.576;N. L. R. B. v. Stackpole Carbon Co ,105 F. (2d) 167 (C. C. A 3), cert. den. 308U. S. 605. 154DECISIONS Or' NATIONAL LABOR RELATIONS BOARDWe have found that the strike which commenced at the respondent's,plant on May 27, 1941, was caused and prolonged by the respondent's.unfair labor practices.In order to restore thestatus quobefore thestrike, we shall order the respondent (1) to offer reinstatement to theirformer, or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, to those employees who wenton strike on May 27, 1941, or thereafter, and who have applied for andwho have not been offered reinstatement, and (2) upon application,to offer reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and priv-ileges, to those employees who went on strike on said date, or thereafter,and who have not previously applied for reinstatement.The reinstatement of employees in categories (1) and (2) 'above,shall be effected by dismissing, if necessary, any persons hired by therespondent after May 27, 1941, the date of the strike, and not in theemploy of the respondent on said date. If thereupon, despite suchreduction in force, there is not sufficient employment immediately avail-able for the remaining employees, including those employees who areto be offered reinstatement, all available positions shall be distributedamong such employees without discrimination against any employeebecause -of his union affiliation or concerted activities, following sucha system of seniority or other nondiscriminatory practice to such extentas has heretofore been applied in the conduct of the respondent's busi-ness.Those employees, if any, remaining after such distribution, for.whom no employment is immediately available, shall be placed upona preferential list and offered employment in their former or substan-tially equivalent positions, as such employment becomes available andbefore other persons are hired for such work, in accordance with suchsystem of seniority or other non-discriminatory practices as has here-tofore been followed by the respondent.We shall order the respondent to make whole those 'employeeswho went on strike on May 27, 1941, or thereafter, and who haveapplied for and have been refused reinstatement, for any loss of paythey may have suffered by reason of the respondent's refusal, if any,to reinstate them, as provided above, by payment to each of them ofa sum of money equal to that which he would normally have earnedas wages during the period from 5 days after the date on which heapplied for reinstatement to the date of the respondent's offer ofreinstatement or placement upon a preferential list, less his net earn-ings," if any, during such period.We shall order the respondentto make whole those employees who went on strike on May 27, 1941,or thereafter, who have applied for and who have received reinstate-ment, for any loss of pay they may have suffered by reason of the8 See footnote 14 of Intermediate Report. STANDARD KNITTING MILLS, INC.-155respondent's refusal, if any, to reinstate them within 5 days fromthe date of such application, by payment to each of them of a sum ofmoney equal to that which he would normally have earned as' wagesduring the period from 5 days after the date upon which he appliedfor reinstatement- to the date upon which he was reinstated, less hisnet earnings, if any, during such period.We shall also order therespondent to make whole those employees who went out on strikeon May 27, 1941, or thereafter, and who have not previously appliedfor reinstatement, for any loss of pay they may suffer by reason ofthe respondent's refusal, if any, to reinstate them, as provided above,by payment to each of them of a sum of money equal to that whichhe would normally have earned as wages during the period from 5days after the date on which he applies for reinstatement to the dateof the respondent's offer of reinstatement or placement on a prefer-ential list, less his net earnings, if any, during such period.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Standard Knitting Mills,Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Disseminating anti-union propaganda among its employeesby distributing, or causing to be distributed, the publication knownas "Progressive Labor," or otherwise ;-(b)Permitting the circulation of anti-union literature on itspremises; and(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds `ti11effectuate the policies of the Act : I(a) Immediately cancel all subscriptions it has heretofore enteredto the paper "Progressive Labor" in the names of any of its employees;(b)Offer to the employees who went on strike on May 27, 1941,or thereafter, and who have applied for and have been refusedreinstatement, and, upon application, offer to those employees whowent out on strike on May 27, 1941, or thereafter, and who have notpreviously applied for reinstatement, immediate and full reinstate-ment to their former or substantially -equivalent positions, without'prejudice to their seniority and other rights and privileges, in theY 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in' the section entitled "The remedy" above, placingthose employees for whom employment,is not. immediately availableupon a preferential list in the manner set forth in said section, andthereafter, in said manner, offer them employment as it becomesavailable ;-(c)Make whole the employees ordered to be offered reinstatement,who applied for and were refused reinstatement by the respondentafter May 27, 1941, for any loss of pay they have suffered by reasonof the respondent's refusal to reinstate them by payment to each ofthem, respectively, of a sum of money equal to that which he wouldhave earned as wages during the period from the date of the re-spondent's refusal to reinstate him to the date of the respondent'soffer of reinstatement, or placement upon a preferential list, required,by paragraph (b) above, less his net earnings, during said -period;(d)Make whole the employees who went on strike on May 27, 1941,or thereafter, and who have applied for and received reinstatement,for any loss of pay they may have suffered by reason of the respond-ent's refusal, if any, to reinstate them within five (5) days of theirrespective applications, ' as provided in' the section entitled "Theremedy" above, by payment to each of them of a 'sum of money equalto that which he would normally have earned as wages during theperiod from five (5) days after the date on which he applied forreinstatement to the date of his reinstatement, less his net earnings,if any, during such period;(e)Make whole the employees ordered to be offered reinstatement,and who have not applied for reinstatement, for any loss of pay theymay have suffered by reason of the respondent's refusal to reinstatethem, upon application, following the issuance of this Order, by pay-ment to each of them, respectively, of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom five (5) days after the date of such application for reinstatementto the date of the offer of employment or placement upon a prefer-ential list, required by paragraph (b) above, less his' net earnings,during said period;-(f)Post immediately in conspicuous places throughout its plant,and maintain for a\ period of sixty (60) consecutive days from thedate of such posting, notices to its employees stating (1) that therespondent will not engage in the conduct, from which it is orderedto cease and desist in paragraphs 1 (a), (b), and (c) of this Orderand (2) that it will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), and (e) of this Order;(g)Notify the Regional Director for the Tenth Region-in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Signed at Washington, D. C., this 17th day of March 1943. STANDARD KNITTING MILLS, INC.157INTERMEDIATE REPORTMr. John C. MeRee, Mr. Alexander E. Wilson, Jr.andMr. James W. Dorsey,for the Board.-.Mr. R. B. Kramer, Mr. Len G. Broughton,andMr.' J.W. Baker,of Knoxville,Tenn , for the respondent.IMr. Joseph Jacobs,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on June 5, 1941, by International Ladies Garment ,Workers Union, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated July 24, 1941, against Standard KnittingMills, Inc, Knoxville, Tennessee, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of, Section 8 (1) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and notice of hearing thereon were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint allegedinter alia (a)that since March 1, 1941, the respondent, by urging its employees to withdraw.from the Union, and by circulating among them literature derogatory to theUnion and "loyalty cards" which provided that the employee would not join anylabor organization, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act; and (b) that on May27, 1941, as a consequence of the alleged unfair labor practices, a number ofemployees commenced a strike which has continued since that date.On August14,' 1941, the respondent filed its answer, admitting certain allegations of thecomplaint concerning its corporate structure and business activities, and ad-mitting that a number of its employees had gone on strike, but denying that ithad engaged in unfair labor practices.-Pursuant to notice, a hearing was held on August 14 to 18 and October 16 to 21,1941, at Knoxville, Tennessee, before A. Bruce Hunt, the undersigned TrialExaminer duly designated by the Chief Trial Examiner.The Board, the respond-ent, and the Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.'At the closeof the Board's case, the respondent moved that the complaint be dismissed.Thismotion was denied by the undersigned.At the close of the hearing, counsel forthe Board moved to conform the pleadings to the proof, which motion the under-signed granted.The parties were afforded, but declined, an opportunity to argueorally before the undersigned.Pursuant to leave granted to all parties, onNovember 21, 1941, counsel for the Board filed a brief, and on November 22, 1941,and December 5, 1941, the respondent filed briefs, which have been given carefulconsideration herein.Upon, the entire record in the case and from his observation of the witnesses,the undersigned makes the following:1 The transcript does not recite the admission into evidence of Board Exhibit 5. Theundersigned hereby directs the receipt into evidence of this exhibit and its incorporation aspart of the record. 158'DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Tennessee corporation, is engaged in the manufacture, saleand distribution of men's and boys'' underwear., It has itsz principal place ofcottonmill,knitting, mill,, garment factory, box factory, and warehouse, alloperated - as one integrated unit. - The respondent has approximately 2563employees.The principal materials used by the respondent in its operations are cotton,wool, sateen, chambrics, buttons, facings, thread, and strawboard.During 1940,the respondent purchased materials approximating $2,725,665 in value, over 60 percent of which were shipped to the respondent from outside the State of Tennessee.During the same year, the respondent sold finished products amounting to approxi-mately $5,497,978 in value, over 97 per cent of which were shipped to pointsoutside the State of Tennessee.II.THE ORGANIZATIONINVOLVEDInternational Ladies Garment Workers Union is a labor organization affiliatedwith the American Federation of Labor, admitting to membership employees ofthe respondent.III.THE UNFAIR LABOR-PRACTICESA. Dissemination of anti-unionpropagandaDuring the year 1938, employees of the respondent formed a labor organizationwhich received a charter from the American Federation of Labor as FederalTextile Labor Union, #21751.During'November 1940, that organizationbecame.affiliated with International Ladies Garment Workers Union,and has engagedcontinuously in activity. among the respondent's employees.establishment and editor of a local weekly editorial paper known as "ProgressiveLabor," called upon E. J. Ashe, the respondent's vice president and generalmanager."According to Ashe, Scandlyn suggested that the, respondent entersubscriptions to the paper in the names of various employees.Ashe testifiedthat Scandlyn stated the paper was "opposed togangsterismin labor activities.It is opposed to the wrong things in the labor, movement." Ashe testified further.that he read issues of the paper and that he discussed the matter with otherrepresentatives of the respondent, saying to them, "I believe this willbe a goodthing to 'do, because it will present to our people the facts as laid out herein this manner, which shows there are some wrong things in labor circles ; thereare some wrong things among labor leaders, and our people should know thesefacts, as they go along . . ." Ashe testified further that, the organizational activ-ities-of the Union having become vigorous, employees were "coerced, intimidated,(and) threatened" in that they were informed if they did not then join the Unionthey might be unable to join later, or "would have to pay a heavy penalty later",or "would 'be out of a job." Finally, Ashe testified that because of these condi-tions, the respondent was persuaded to accept Scandlyn's suggestion.In May 1939, in the names of various employees, the respondent entered'approx-imately 300 subscriptions to the paper, and shortly thereafter increasedthe num-ber of subscriptions to between 600 and 700.As stated above, the respondent hasapproximately 2563 employees. It was the responodent's intention to have the1a Scandlyn, although duly served with a subpoena, did not appear at the hearing. STANDARD KNITTING MILLS, INC.159papers sent to approximately 1% of its employees for an indefinite length oftime, and thereafter to have the subscriptions rotated among the employees sothat all would eventually receive the paper. It appears, however, that this plaii,was never adopted, and that the 000 to 700 employees whose names were givento Scalidlyn still receive the paper.Nevertheless, the record is clear that variousemployees who receive it pass it on to other employees, and that it has a generalcirculation among them.Ashe himself has received the paper regularly.Therespondent took no steps to inform its employees that it had entered the sub-scriptions, audit does not appear that the employees know of the arrangementwith Scandlyn. Indeed, various employees who receive the paper testified thattliaywere unaware of the arrangement. Since May 1939, the respondent haspaid $2,291 for the subscriptions, the last payment having been made in June1941Various clippings from and issues of the paper were received in evidence.An examination of them establishes that "Progressive Labor" is a pronouncedanti-labor propaganda organ.It is replete with attacks upon the Union, itsorganizers, and organized labor in general. In the issue of November 28, 1940,it is stated that the Union's organizers are interested only in collecting dues fortheir personal use, that their interest is "the fat monthly dues that will roll inif and when they.get -these mills thoroughly DISorganized and led into thefold of the ILGWU." In the issue of November 14, 1940, there appears an attackupon David Dubinsky, president of the Union, in which it is stated that theemployees of the respondent should ignore the efforts being made to persuadethem to join the Union, that "David Dubinsky is no exception to the rest of theReds who are raising hell in the ranks of labor," and that the "only thing theworkmen (of the respondent) there will get out of the unionizing . . . will beto bring trouble on themselves and their families ; to put monthly dues on thebarrel head for a lot of lazy, trouble-making, whisky-soaking labor agents ..."In the issue of May 8, 1941, further attacks are made upon the Union. Thereinit is stated that the employees of Appalachian Mills, a local plant, had selectedthe Union as their representative for purposes of collective bargaining, but thatthey would regret this action during'a period "of leisure in the next 0 months,when they are called out on strike, that will surely be called by these MIS-leaders . . ."The issue of May 15, 1941, contains further extremely offensiveattacks, some of which is unprintable obloquy, upon Dubinsky and upon organizedlabor.'Subsequent issues of the paper continued these attacks, and played aneffective part in combating the strike, as discussed below.2 Said'article is in part as followsDave's Record . .Last week's issue of the official "organ" of the Central Labor Union chionicied the factthat the International, Independent, Indefatigable Ladies Garment workers of the world,including Russia, that one David Dubinsky, head of this same IIILGWUR, had assured therecently organized unions in Knoxville of this Communistic organization that they willreceive every aid, help, and assistance needed to make their union both strong and great,O ship of State! . . . (sic)sss*ssaDubinsky . . . does not believe in marriage ; he thinks that woman should bethe common property of the state for the use, pleasure, and benefit of the men when they"choose" to select one.);vs, this is the record of one David Dubinsky, the man who stands high in the estima-tion of the present national administration , yes, this is the man who is head of the ILGWUwhich has recently raped and debauched the mills of this city and section.David is notin this game for his health ; it might be called to the attention of those innocent millworkers who recently voted to go into this Communistic-ally-inclined labor racketeeringgang that David will be the one who will say what will become of their monthly dues, anditmust not be thought that David will side-step any of the swag.No, dear reader, David isnot in it for his health.- 160DECISIONSOF NATIONALLABOR RELATIONS ,BOARDThe respondent asserts that,in entering the subscriptions to "ProgressiveLabor," it was motivated by the methods which the Union had adopted in itsefforts to organize the plant.According to Ashe, the union members"coerced"and "intimidated"employees in their organizational efforts by making statementsas set forth above.This assertion is not-meritorious.Such statements on thepart of union members, if untrue, do not constitute justification for the respond-ent's having entered the subscriptions.Upon the pretense of enlightening em-ployees on the matter of asserted misrepresentation by union organizers, anorganizational matter, with which the respondent had no right to concern itself,the respondent went further and over a period exceeding 2 years caused repeatedantiunion statements to be made to its employees.The respondent,by causing"Progressive Labor"to be distributed among its employees,adopted the languageof the paper as its own.In its brief the respondent asserts such distribution iswithin the protection of the First Amendment to the United States Constitution.This contention is without merit 3By causing"Progressive Labor" to be dis-tributed among its employees,the respondent clearly interfered with. restrained,and coerced the employees in the exercise of the rights guaranteed in Section 7 ofthe ActAbout February 21, 1941,the supervisory employees of the respondent readto the employees a notice from the respondent.'At the time J C. Gleason,manager of the finishing and sewing department,read the notice to a group of3Cf.N. L. R. B. v. Elkland Leather Co.,114 F.(2d) 221(C C. A. 3),enf'gMatter of,Elkland Leather Company,IncandNational LeatherWorkers'Association,Local No37,8 N. L. It B. 319,N. L. It. B v.FederbushCo , 121 F,-(2d) 954 (C. C. A. 2),enf'gMatterof The Federbush Co , IncandUnited Paper Workers,Local Industrial Union No.292,affiliated with theC. 1.0., 24 N.L. R. B., No.88;N. L R B. v Luxuray,Inc.,- F. (2d)(C. C A 2),enf'g as modMatter of Luxuray,Inc.andInternational Ladies' GarmentWorkers'Union,16 N. L.R. B. 37*Cf.Matter of John J Oiiphton et atandTextileWorkers Organizing Committee(C IO ), 20 N L RB 301, enf'd as mod,Oughton v.N L R B,118 F (2d) 494.5This notice is as follows :A MESSAGETO OUR EMPLOYEESWe would like to express to you our thoughts on certain mattersWe are advisedby a number of our employeesthatconsider able pressure is being bi ought on them tobecome members of a labor union-These employees want to know whether it is necessaryto join this union in older to continue to woik at the StandardKnitting MillsUnder the,law each of you have the right to decide,withoutinterference fromanyone,whether you will or will not join this,union or any other organization and we lieiewithadvise you of your rights in this mattesWe wish to repeat the statement we have made heretofore,thatthis is an open shopand will continue to be an open shopWe consider the closed shop to be undemmociaticand un-AmericanWe understandtherehas been active solicitation and, in some cases, intimidation, toencourageunion membership,on Company property and even during working hours.These practices must be discontinued,as they aie it violation of the rules ofthe mill.Ifany employee is so annoyed in the future,we will appreciate such violation of the rulesof the null being biought promptly to our attention.A certaincommittee this week requested an appointment with us and we declined tomeet with this Committee but did meet with the Chairman of the Committee and advisedhim thatwe stand readyto consider and straighten out to the best of our ability, anycomplaintliemight have to offer regardinghis work or the operation of his Department.We asked him to advise each member of his Committeethatwe would see each of themindividually regarding any problem they might have in their respective Department.Wehave every reason to believe that the majority of our employees are not membeis of,-andado not wish to become members of, a labour union and until such time as our employees%ote to the contrary, we will not receive any General Committee,as we know such aCommittee does not represent the majority of our employees.Should our employees beasked to vote on this question of representation,the voting will be conducted under therules prescribed by, and under.the supervision of, the United States Government, theballot will be a secret one and no one will ever know how you votedTherefore,if sucha vote were ever requested, remember that you will be permitted to vote the way your\ STANDARD KNITTING MILLS, INC.161employees, he made various extemporaneous remarks.Kathleen Dyer, a witnessfor the Board, testified that Gleason told "us there were a lot of things that hehad been wanted (sic) to get off his chest for a long time, ., . that Francefailed because of the internal strife among the people of France, and he didnot want any strife among the . . . (respondent's employees), that he knewunder the Wagner Labor Bill, we had a right to organize,although the mall didn't'like it,but, of course, there would be no discrimination." [Italics supplied]Although Gleason was a witness, he did not deny the remarks attributed to himby Dyer, and the undersigned accepts her testimony as true. General ManagerAshe testified that the notice was read to the employees in an effort to stop thecirculation of union application cards on the respondent's premises. It is clear,however, that this reason did not play a large part in motivating the respondentto read the notice.A comparatively small portion of the notice is devoted tothe matter of solicitation of union members in the plantThe notice placesemphasis upon individual bargaining and upon the "advantages" obtained by thatmethod of dealing with the respondent. A perusal of this notice in the light of theextemporaneous remarks made by Gleason leaves no doubt that it was read in aneffort to discourage union activity among the employeesThe undersigned findsthat the respondent thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. The strikeThe Union's organizational efforts met opposition on the part of various em-ployees.This opposition was crystallized by the acts of several employees inhaving printed and in distributing throughout the plant numerous anti:inioncards.As discussed below, the circulation of these cards vas a factor in theUnion's decision, on May 27, 1941, to call a strike. The cards are as follows:To the Management of Standard Knitting Mills.'GENTLEMEN :I, the undersigned employee of the Standard Knitting Mills, wish to expressto you my desire to continue the, friendly relations that have existed since Ihave been in your employ. I am opposed to giving any one else the right oflooking after my affairs, as to wages and working conditions, and urge that youcontinue to allow me to exercise my American Right to work without unioninterference.Signed --------------------Employed in ----------_- Deptconscience dictates without being influenced by anyone or without anyone knowing howyou votedPlease always remember that if you have any suggestions or complaints to offer or ifyouever feel you have been unfairly treated, we have an established plan whereby yourcomplaint will be sure of receiving fair consideration and adjustment.This plan is tofirst bring your complaint to your forelady or foreman and if this does not produce results,go direct to your Department Manager . . . Surely this plan insures fairness to all.asawThe advantages we, enjoy here in our plant, such as the "Service Plan", "VacationPlan", etc., have been made possible through your cooperation and we are sure we mayexpect this cooperation now and in the future, as in the pastSincerely,By E J MCMILLAN,E J. AsiaSTANDARD KNITTING MILLS, INC.By H. A. FIENEGAR,It.L.ASHr.FEBRUARY?,1st, 1941 162DECISIONS OF NATIONAL LABOR RE'LATIO'NS BOARD -These cards, 2500 in number, were printed by Scandlyn Printing Company, pub-lisher of "Progressive Labor," at the request of Mrs. C E Stephenson and six otherproduction employees.She testified that about the first part of May 1941, shediscussed with several employees a method of ascertaining the strength of unionsentiment in the plant.°On May 20, 1941, one week prior to the strike, Stephensoncalled'upon Scandlyn at his printing establishment and conversed with him aboutthe possibility of having such cards printed.On the following day, accompaniedby six other employees, Stephenson returned to Scandlyn's office and arrangedwith him to have the cards printed at her expense. These seven employees andScandlyn decided upon the language of the cards. - On Friday, May 23, Stephensonreturned to the printing establishment and received the cards 7On that day,thecards were distributed among some of the individuals who had accompaniedStephenson, and less than 100 were signed over the week end.On the followingMonday, May 26, circulation of the cards within the plant commenced.On thatand the following day, over 600 cards were signed in the plant.The evidenceestablishes that several employees went throughout particular departments in theplant,while other employees remained at or near their usual places of work,soliciting signatures.The respondent's plant is divided into departments which are supervised by,department managers, their assistants, and foremen. In addition, the departmentmanagers are aided in performing their supervisory functions by employees termed"floor] adies."The department managers are responsible to the plant's two super-intendents,H. A. Henegar and Robert Ashe, who, in turn, are responsible toGeneral Manager Ashe.About 10 o'clock a. in. on Monday, May 26, Harry D. Williams, secretary-treasurer of the local, learned of the circulation of the cards inside the plant.Williams reported the matter to H.^ W. Cornwell, assistant department managerand foreman of the knitting department, in which Williams worked. Cornwellreported to General Manager Ashe, who telephoned Williams and stated that thecirculation would be stopped.Ashe's statement to Williams was in accordancewith a rule that literature dealing with organization of the employees must not bedistributed on the respondent's premises.About noon on Monday, W. T. Dalton,manager of the folding department, informed Superintendent Henegar that cardswere being circulated.At that time Dalton possessed one of the cards, and hewas instructed by Henegar to send word through the some channel the card hadtraveled in reaching him that the circulation of such cards was in violation of plantrulesThereupon, Henegar wrote a message to General Manager Ashe, informinghim of the matter, and left the city to attend to other business.This message wasreceived by Ashe as he left the plant for lunch.Upon his return he was met bySheridan Pique, president of the local, who complained to him about the circulationof the cardsGeneral Manager Ashe assured Pique that the circulation would bestopped.Shortly thereafter, Superintendent Ashe advised General Manager Ashethat he had informed all department managers under his supervision that theyshould stop the circulation.Circulation of the cards inside the plant was promoted vigorously on Mondayand Tuesday.About 8: 30 o'clock Tuesday morning, E. J Ashe, Robert Ashe, andHenegar met in the plant. These individuals testified that 'they decided Super-intendents Henegar and Ashe should contact the department managers under them0 Stephenson and other nitnesses for the respondent testified that about this timevarious union members told employees that the Union represented a majority of the em.ployees and that failure to join the Union would result in loss of their jobs or increasedinitiation fees at it later time'None of the visits to Scandlyn was made during working hours. STANDARD KNITTING MILLS,INC.163-and state that the cards should not be circulated in the plant.The respondentmade no effort, however, to ascertain who was circulating the cards, deciding,according to General Manager Ashe, "that the most effective way would be forthem to contact their departmentmanagerswith definite instructions, which hadbeen previously given," that circulation should cease.This meeting terminatedabout 11 o'clock, the hour at which mostemployees go tolunch, andHenegar madea hurriedtrip through the division of the plantunder hissupervision but was ableto find only one departmentmanager atwork.Henegar told that departmentreturn from lunch that the circulation should cease.Thereupon, Henegar wentto lunch.As the employees ceased work for lunch, Williams again received reportsconcerning the circulation.Reports were also made to Pique.At about noon,Pique called upon General Manager Ashe and reported that the employees weremuch concerned about the continued circulation, and demanded that it cease.During this conversation Clayton Phelps, an employee, came in and reportedthat floorladies and others were participating in the circulation.Phelps statedthat the circulation was taking place in the department over which Clark wasmanager.Clark had gone to lunch subsequent to his conversation with Henegar,related aboveAshe telephoned Clark at his home and advised him to takesuch steps immediately upon his return to the plant.8After telephoning anothersupervisory employee and requesting that he exert efforts to stop the circula-tion,Ashe informed Pique that he desired to' play golf. Pique, relying uponAshe's assurance that the circulation would be stopped, stated that he saw noreason why Ashe should not leave the plant. Ashe, however, was unable tocomplete his game of golf.While at the golf course he received a telephone calladvising him that employees in various departments, in protest against thecontinued circulation, were striking.Ashe immediately arrangedameetingbetween the department managers and a union committee, which was held thatafternoon.In the meantime, due to the'efforts of McMillan, the respondent'spresident, Superintendent Ilenegar, and union officials, some employees returnedto work.At about 4 o'clock that afternoon E J. Ashe, Robert Ashe, Henegar, McMillan,and various department managers and foremen met with a union committeeof five.Other department managers and foremen who had completed their workfor the day were not presentThe department managers and foremen werequestioned by the respondent's officers,and members of the union committee.According to General Manager Ashe, the supervisory employees, "with the ex-ception of two or three, stated that they had not seen any yellow cards dis-tributed in their departments."Ashe testified further that Dalton, the de-partment manager who had informed Henegar of the circulation on Monday,stated he,had seen six cards and had obtained them; and that Carson Mays, asupervisory employee, stated although he had seen a card, he did not attachsignificance to it, and that he had not seen' cards circulated.This, testimonywas corroborated by Williams, and the undersigned accepts it as true.Duringthemeeting, the respondent's representatives asked the union committee topersuade the employees to return to work, saying that the circulation of anti-union cards would be stopped.'Williams stated, however, that the respondent8As discussedbelow, Clark failed to carry out fully the instructions of General Man-ager Ashe and SuperintendentHenegar.-521247-43-vol. 48-12 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad repeatedly promised to stop the circulation, that it had not been ceased,and that the Union demanded a definite guarantee that it would be stopped.According to Superintendent Ashe, the principal matter discussed at this meet-ing was the matter of the cards. Near the end of the meeting, however, EarlNorris, a member of the union' committee, stated that although the cards werethe cause of the difficulty, the Union would not be "satisfied" unless it obtaineda collective labor agreement.General Manager Ashe replied that the respondentwoud not enter into negotiations for a collective agreement until it had beendetermined in a Board election that the Union represented a' majority of theemployees.At about 6 o'clock, the meeting terminated in order that the unioncommittee could attend a union meeting scheduled for 6:30 o'clock at which thecirculation of the cards was to be discussed. The employees then on strikewere. urged to return to work and await a decision to be made at that meeting.At the union meeting it was decided to call a strike immediately.Accordingly,at approximately 8: 30 o'clock p. in., members of the Union left the plant and apicket line was establishedWithin 2 hours thereafter the union committee metwith representatives of the respondent in an effort to settle the difficulties.Atthismeeting the union committee stated that the striking employees would notreturn to work unless a collective labor agreement were entered into with theUnion.General Manager Ashe replied that the respondent would not enter intosuch an agreement unless the Union were selected by a majority of employees,at an election conducted by the Board, as their representative.Williams, onbehalf of the Union, replied that an election could be conducted on the streetwhere the striking employees were assembledThe parties being unable tosettle their differences, the strike continued, and on the following day the entireplant was closed down.For a period of approximately 3 weeks, the plant didnot operate.Thereafter it commenced, operations, but the strikd has continuedand a picket line is still maintained.The respondent contends that the strike was called in an effort to force it tobargain with the Union, as the exclusive representative of its employeesTheevidence is clear that the Union was motivated in part by a desire for a collectivelabor agreement.On the other hand, it is manifest that the immediate difficultiesbetween the respondent and the Union had been caused by the circulation of theanti-union cards inside the plant.According to Williams, "that is what the strikewas over."Upon all the evidence, the undersigned believes and finds that a moti-vating cause of the strike was the continued circulation of the cards, and that thestrike-would not have occurred had not such circulation taken place.The respondent contends further that the cards were circulated without itsconsent and against its will, and that it took as effective steps to stop their circula-tion as it had taken with respect to circulation of union literature.This con-tention is not supported by the record. In the first place, the evidence establishesthat the respondent, in reading notices to its employees, took definite stepsthrough its entire supervisory force to stop the circulation of union literature.On the other hand, no notice prohibiting the circulation of anti-union cards wasread to' the employees.Secondly, the ineffective manner in which some super-visory employees, who' were so instructed, endeavored to stop the circulation ofthe cards is demonstrated by the testimony of Department Manager Dalton who,as related above, obtained several of the cards when they were being circulated.Dalton received the cards from an employee, Katie Betterton, who was underhis supervision.She disclosed to Dalton that she had received them in thecutting room, a division of the plant over which Dalton does, not have super- STANDARD KNITTING MILLS, INC.165vision.Although Dalton had received instructions from Henegar to stop thecirculation "by all means," he testified that he did not pursue the matter ^further because "I don't run the other fellows' rooms."Dalton testified furtherthat he told Roselle Sutton, a floorlady who assists in supervision of employeesunder him, to tell all employees under her supervision to cease circulation ofthe cards.Sutton had reported to Dalton that an employee named Scott hadcirculated them.Sutton's testimony is contradictory.Thus Sutton at ernepoint testified that Dalton told her only to inform Scott of the rule prohibitingcirculation of the cards.Sutton also testified that Dalton told her to tell anyemployees who received cards not to sign them, but she was unable to name anyemployee to whom she gave such message. During the course of the strike,Sutton signed a card. because, as she testified, "I thought we would get a payday sooner."Department Manager Clark displayed a similar attitude. Asrelated above, Clark was directed by General Manager Ashe and SuperintendentHenegar to take steps to stop the circulation of the cardsClark testified, how-ever, that he reported these instructions to only one employee, that thereafterPique complained to him about the circulation of cards among employees underhim, and that some such employees were among the first to strike because of thecontinued circulation.Clearly, no substantial effort was made by Dalton, Sutton,or Clark to prevent the circulation. Finally, under the rule that no union or anti-union literature should be circulated in the plant, it should have been unnecessaryfor the supervisory employees to be instructed to stop the circulation of the cards.The rule was well known to them. Nevertheless, it is clear that various super-visory employees participated in the distribution of the cards by themselves signingthem and that other such employees, while not participating in the circulation,watched but did not attempt to stop it.On Monday and Tuesday preceding thestrike, cards were circulated in the finishing department.Etta Payne, an employeein that department, testified that various cards were circulated therein, and thatone was,signed by Opal Sumpter, an employee, in the presence of Gladys Carter,floorlady.According to Payne, Carter did not speak, but smiled approvingly atSumpter.Payne testified further that on previous occasions, Carter had taken,from the employees various notes or slips of paper which they had passed around,but that she made no effort to stop the circulation of the cards. Payne's testi-mony was corroborated by Mary Jones, an employee in 'the finishing department,who testified that other cards were signed in the presence of Carter, who madeno effort to stop the circulation.Carter was not a witness, and this testimonyis not denied. 'Accordingly, the undersigned accepts it as true.Lela Morton, anemployee in the finishing department, testified that numerous cards were circulatedin the plant before the strike in the presence of Claudia Webster, floorlady.Mor-ton testified further that the cards were passed out openly and that Webster, beingin the room, could have seen the circulation.Webster, however, was not a witness,and this testimony is not denied.Under these circumstances, the undersigned issatisfied that Webster witnessed the open distribution of the cards.'-In addition to_ Sutton, other supervisory employees signed anti-union cards.Floorlady Elliott testified that she signed a card before working hours on Monday,May 26.Other cards were signed by Floorladies Gladys Carter, whose activitiesare described above, Selma French, and Oasey Varnell.Varnell, French, and9In addition to the above evidence respecting circulation of cards in the presence offloorladies, there is in the record contradicted evidence respecting the activity of othersuch employees while the cards were being circulatedThe undersigned deems it unneces-sary to resolve these conflicts.4 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter were not witnessesIt is a reasonable inference that these individualssigned cards prior to the strike.The undersigned so finds.'0As related above, over 600 anti-union cards were signed on and before Tuesday.A total of 1300 to 1500 of the cards were signed, however, the balance while theplant was closedOn Wednesday, May 28, as the employees gathered outsidethe plant, the anti-union cards, as well as union cards, were circulated freely.Samuel Kilgore, a witness for the- Board, testified that on that day ShermanSteiner, assistant foreman in the shipping department, was standing among agroup of employees outside the plant with a number of the anti-union cards inhis possession.At an undisclosed time, Steiner himself signed one of the cards.Steiner was not a witness, however, and did not testify in explanation of thisconduct.The inference is clear, and the undersigned finds, that Steiner engagedin the circulation of anti-union cards.Clearly, Steiner engaged in anti-unionactivity.- The respondent is responsible for his conduct.On Thursday, May 29 "Progressive Labor" featured an article on the strike.Therein appears the following :... For some time, some few disgruntled employees, agitated by a fewlabor.leeches, have been doing their damndest to stir up a strike at theStandard (Knitting Mills),*****...we cannot see where the workers can hope to better themselves bylistening to such hussies as.(the organizers)**Maybe when it is over they will know who their friends areand willnot be so willing to follpw after a bunch of radicals.The article contains praise of the respondent" and refers to the Union's organizersby such terms as "blood sucking agents," "gangsters," and "racketeers." Invarious issues thereafter, this editorial paper made continued efforts to breakthe strikeThe issue of June 5 is replete with denunciation of the officers andorganizers of the Union, at the same time again lauding the respondent. Theissue of June 12 contains similar statements designed to persuade employees-toreturn to work. It is a reasonable conclusion, and the undersigned finds, thatthese articles, which received a wide circulation among the respondent's employees,were a contributing factor in the successful solicitation of signatures to between600 and 800 anti-union cards while the plant was closedThe issue of "Progressive Labor" for June 19 features an article on the returnof some employees to work, stating that there was no legitimate grievance againstthe respondent, and calling the organizers "labor leeches" and "communists orfellow-travellers."Itwill serve no useful purpose to quote extensively from10The respondent contends that it is not bound by the acts of its floorladies, assertingthat they are not supervisory employees.This position is not supported by the record,nor is it consistent with instructions given to some supervisory employees, includingfloorladies,ito stop the circulation of anti-union cards.The duties of the floorladies are,principally, to inspect the work of employees and to instruct them in its performance.It is a duty of the floorladies to report breaches of the rulesOne floorlady, Webster,is also a timekeeperIt is clear that these employees occupy supervisory positions, areclosely related to the management, and are supposed to require observance of the-plantrules.The undersigned finds that floorladies are supervisory employees for whose conductthe respondent is responsible.11This article contains the following passage :..The Standard Mills is one of the highest class mills in the South and has enjoyedthe reputation of being fair to its employees.They have piovided every safeguard bothphysical and moral for their employes.They have always paid the standard of wagesin the textile industry and far above the wages paid in some of the mills of Knoxville. STANDARDKNITTING MILLS, INC.167-various issues of the paper between June 26 andOctober 10, 1941It issufficientto say that this publication has continued its and the respondent's fight againstthe strike,the Union,and organized labor, and has conducted the campaign inthe manner described above.Too,it continued its approbation of the respondent,at the some time informing the employees that the respondent does not intendto comply withthe Act.12Therespondent contends it has not influenced thepolicy of the paper.Under the circumstances set forth above,including therespondent's admission that it has paid the editor$2,291 for distributing amongits employees"Progressive Labor," the anti-unioncharacterofwhich the re-spondent was aware when it first entered the subscriptions and thereafter, theundersigned finds no merit in this contention.The record is clear that the respondent opposed the activities of the Unionand desired to render them ineffective.Such was its purpose in entering andrenewing the subscriptions to "Progressive Labor" and in reading to its em-ployees the notice of February 21, 1941. The undersigned finds that the re-'spondent did not take effective steps to stop the circulation of the anti-unioncards, and that the steps which were taken were not as effective as the stepswhich had been taken to stop the circulation of union literature. It is areasonable inference,and the undersigned finds that the respondent, beingopposed to the Union, was not inclined to, and did not exercise its best effortsto stop the circulation,but permitted the circulation to continue until it reacheda point which caused the union members to strike.Although there is no evidence in the record that the respondent engageddirectlyin the printing of the anti-union cards,thereis substantial evidencethat its anti-union activities contributed thereto.Stephenson,who placed theorder for the printing,is one of the employees who has been receiving"Progres-sive Labor" without knowledge that the respondent had entered the subscription.She was aware that in calling upon Scandlyn she was calling upon the editorof that paper.Nadine Luttrell,an employee in the group which accompaniedStephenson,testified,that enroute to theprinting establishment,Stephensonasked the employees if they were receiving"Progressive Labor."Bessie Halltestified that she has received the paper for several years without cost, thatshe did not know who subscribed to it in her name, and that some employees iniz In the issue of June 26, there appears the followingJohn S Martin,representative of the International Inconsequential Indefitigable (sic)Ladies Garment Workers of the World,including Russia,...has been here fomentingtrouble in the various industrial plants where war material;is being fabricatedThere are still some four or five hundred deluded workers that aie listening to the fairytales told them by Martin and his bunch of gangster leaders,but most of them are stayingout of the mill because they are too cowardly to assert their American rights to work.In the issue of August 14, the following appears :David Dubinsky, head of the International Ladies Garment Workers Union, came to townlast week as was noted in our columns of last Friday.He was right royally received byall the labor saboteurs of this vicinity. . ...David was pictured in the local dailies indulging a long, fragrant Havana beforebreakfast, with a full packet of Havanas leftAfter David had toyed with his toast and coffee, embellished with a Rhode Island aig(sic) and some supeifine Canadian bacon, he was then ready for the business of the day.Itwas heralded that David would,while in Knoxville,confer with his satellites in thelabor disturbing business-that was to be expected-and also with the management ofthe Appalachian and Standard Mills. But in that, the prediction went wide of the mark.David did not even so much as get a look at any of the official family of the Standard;but he was content to talk with the attorney for the StandardDavid perhaus(sic) does not know it, but it is a fact that the managers of the StandardMills know how to run their own business along the lines of pure-bred Americanism.And,thismight be slipped, discreetly, to David, they intend to continue to run it that way,without outside interference from him or any of his kidney and ilk. 168DECISIONS OF NATIONAL LABOR, RELATIONS BOARDthe group informed Scandlyn they enjoyed reading the paper and desired to,receive it.The undersigned accepts this testimony as true.Lessie Dukes, an--other employee in the group,also has received the paper for about 2 years,without knowledge that the respondent entered her subscription.Hattie Rothand Lucille Franklin,other employees who accompanied Stephenson and Luttrellwere not on the lists of employees supplied to Scandlyn by the respondent.Nevertheless,they had obtained copies of the paper from other employees andwere familiar with it.Whenthey called upon Scandlyn they informed him theywould like to receive"Progressive Labor," and have been receiving it sincewithout cost to themselves.Manifestly,the employees in that group had beeninfluenced by the propaganda appearing in. the paper.Although it is impossibleto determine the extent to which they had been so influenced,it is a reasonableinference,and the undersigned finds, that this influence was a material,factorin. the decisionof those employees to have the cards printed and circulated..Accordingly,the undersigned finds that the respondent,by subscribing to"Progressive Labor" in the names of its employees and by renewing said sub-scriptions,thereby contributing to the anti-union sentiment among them, isresponsible for the printing and circulation of the cards.The undersigned finds that the respondent,by reading to its employees the,notice of February 21, 1941, by causing "Progressive Labor" to be distributedamong its employees,by encouraging the printing of the anti-union cards, byencouraging and permitting circulation of such cards and by the above-describedconduct of Steiner,assistant foreman, and its floorladies,has interfered with,restrained and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.-The undersigned further finds that the strike of May 27 was caused andprolonged by the respondent's unfair labor practices.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring iri:connection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerce-among the several States, and tend to lead and have led to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor-practices, it will be recommended that it cease and desist therefrom and that:it take certain affirmative action designed to effectuate the policies of the Act..It has been found that the strike of the respondent's employees was causedand prolonged by the respondent's unfair labor practices.Under the circum-stances, the undersigned will recommend that the respondent, upon application—offer to its employees who went on strike on or after May 27, 1941, and havenot since returned to work, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority andother rights and privileges.Such reinstatement shall be effected in the followingmanner : All employees hired after May 27, 1941, who were not on the respond-isWhile as noted above, there were issues between the respondent and the Union otherthan the matter of the respondent's unfair labor practices, "it rested upon the tortfeasorto disentangle the consequences for which it was chargeable from those from which itwas immune."N. L. R. B. v. Remington Rand, Inc.,94 F. (2d) 862, 872 (C. C. A. 2). SeealsoN. L. R. B. V. Stackpole Carbon Company,105 F. (2d) 167, 176 (C. C. A. 3). STANDARD KNITTING -MILLS,INC.169ent's pay roll prior to May 27, 1941; shall, if necessary to provide employmentfor those who are to be reinstated, be dismissed. If, however, by reason of areduction in force there are not sufficient jobs immediately available for theremaining employees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees in accordancewith the respondents usual method of reducing its force, without discriminationagainst any employee because of his union affiliation or activities, followingsuch system of seniority or other procedure as has heretofore been applied in theconduct of the respondent's business.Any employees remaining after suchdistribution for whom no employment is immediately available, shall be placedupon a preferential list with priority determined among them by such, systemof seniority or other procedure as has heretofore been followed by the respondent,and shall thereafter, in accordance with such list, be offered employment in theirformer or substantially equivalent positions as such employment becomes avail-able and before other persons are hired for such work. The undersigned willalso recommend that the respondent make whole the employees to be offeredreinstatement for any loss of pay they may suffer by reason of the respondent'srefusal to reinstate them or place them on a preferential list as set forth aboveby payment to each of them of a sum of money equal to that which he wouldnormally have earned as wages during the period from five (5) days after thedate of his application for reinstatement to the date of offer of employment orplacement on 'a preferential list, less his net earnings " during said period.Upon the basis of the foregoing findings' of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1 International Ladies Garment Workers Union, affiliated with the AmericanFederation of Labor, is a_ labor organization, within the meaning of Section2 (5) of the Act.2.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices,, within the meaning of Section 8 (1)of the Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, the under-signed hereby recommends that the respondent, Standard Knitting Mills, Inc ,and its officers, agents, successors and assigns, shall :1Cease and desist from :(a)Disseminating anti-union propaganda among its employees by distributing,or causing to be distributed, the publication known as "Progressive Labor,"or otherwise ;14By "net earnings"ismeant earnings less expenses,such as for transportation, roomand board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for thediscrimina-tion against him and the consequent necessity for his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpente>s and Joinersof America, Lumber and Sawmill Workers Union,Local2590, 8N. L. R. B 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. 170DECISIONS OF NATIONAL LABOR ,RE'LATIO'NS BOARD(b)Permitting the circulation of anti-union literature on its premises ; and(c) .In any other manner interfering with, restraining or coercing its em-ployees in the exercise of'the right to self-organization,'to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Immediately cancel all subscriptions it has heretofore entered to thepaper "Progressive Labor" in the names of any of its employees ;(b)Upon application, offer to the employees who went on strike on or afterMay 27, 1941, and have not returned to work, immediate and full reinstatement -to their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, in the manner set forth in the sectionentitled "The remedy" above, placing these employees for whom employment isnot immediately available upon a preferential list in the manner set forth insaid section, and thereafter, in said manner, offer them employment as itbecomes available ;(c)Make whole such striking employees for any loss of pay they may sufferby reason of the respondent's refusal to reinstate them, or place them upon apreferential list, pursuant to paragraph (b) above, in the manner set forth inthe section entitled "The remedy" above;(d) Immediately post notices to all its employees in conspicuous places initsplant, and maintain such notices for a period of at least sixty (60) con-secutive days, setting forth in full Sections 1, 7 and 8 of the National LaborRelations Act and stating that the respondent will not engage in the conductfrom which it is recommended that-it cease and desist in'paragraphs 1 (a), (b)and (c) above, and that it will take the affirmative action set forth in para-graphs 2 (a), (b), and (c) above, of these Recommendations;(e)File with the Regional Director for the Tenth Region within twenty (20)days from the receipt of this Intermediate Report, a report in writing, settingforth in detail the manner and form in which the respondent has, complied withthe foregoing recommendations.'It is further recommended that unless on or before twenty (20) days fromthe receipt of the Intermediate report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing Recommendations, theNational Labor Relations Board issue an Order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article. II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D C., an original andfour copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or preceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof.As further provided -insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty (20)days after the date of the order transferring the case to the Board.A. BRUCE HUNT,Trial Examiner.Dated : December 22, 1941.